Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 2, 4, 5, 12 – 15, 17, 18, 25, and 26 have been amended.
No claims have been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/180763, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for:
(iii) causing the container of re-usable material to be provided to a third party, wherein the container or re-usable material is then purchased by or traded to the third part for a price based on the actual value of the re-usable material in the container; 
(f) by the processor transforming the initial user-specific profile into a transformed user-specific profile based on the objective value of the container of re-usable material and the value assigned to the input obtained from the user in response to the subjective criteria notification; and 
(g) by the processor, adjusting the advertising from what appeared on the container initially provided to the user to different advertising based on the transformed user profile;
(h) by the processor, causing the user to be provided with the container displaying the adjusted advertising;
(Claim 14) (i) determining a new price for advertising at least one good or service based on the adjusted advertising displayed on the container
Therefore, the instant application’s priority date is the filing of the instant application is the filing of parent application 14/830298, filed on August 19, 2015.
Specification
The disclosure is objected to because of the following informalities: In paragraph 15, line 10 of the specification, “2the” should be “the.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1 and 14, specifically regarding the following limitations:
(ii) reconciling the value of the re-usable material to reflect the actual value of the re-usable material, wherein the actual value is derived from what a third party agrees it will pay for the re-usable material; 
(iii) causing the container of re-usable material to be provided to a third party, wherein the container or re-usable material is then purchased by or traded to the third party for a price based on the actual value of the re-usable material in the container,
the Examiner is uncertain as to the actions that are supposed to be taken by the third party.  In step (ii), the claim explicitly states that the third party agrees to pay for the re-usable material.  However, in step (iii), the claim then states that the third party is not required to pay for the material, but has the option to trade for the material and then alludes to the actual price not being a price that was obtained by the third party, but by some other entity and that the third party has the option to trade something that the unknown entity has deemed to be of sufficient value to the re-usable materials, wherein one of ordinary skill in the art of bargaining, trading, bartering, and the like would have known that items being trade need not be of the same financial value, but are being traded based on what the entities involved in the trade feel, based on their own personal opinion, believe to be a fair trade, which is further based on their particular needs at that particular point in time and their current circumstances.  
Step (ii) states that a third party is providing information that states what the actual value is supposed to be and although step (iii) provides an option that would satisfy this feature of the invention, the Examiner asserts that step (iii) provides an alternate option that does not satisfy what is disclosed in step (ii).  As a result, the Examiner is uncertain as to how the terms of the transaction with the third party is established, whether there is another unknown entity involved, whether the trade is actually a purchase, thereby resulting in the two options “purchased by or traded to” being equivalent to one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11, and 14 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Villemaire (US PGPub 2010/0167704 A1) in view of Hunscher et al. (US PGPub 2015/0235185 A1) in view of McSweeney (CA 2837795 A1) in further view of Ekchian (US PGPub 2007/0255619 A1). 
In regards to claims 1, 2, 14, and 15, Villemaire discloses (Claim 1) a method for creating and enhancing targeted advertising opportunity based on a dynamic user-specific profile, wherein the method is partially automated or fully automated, and comprises; (Claim 14) an automated method for creating and enhancing targeted advertising opportunity based on a dynamic user-specific profile, comprising: 
(a) by a server comprising a processor, determining an initial price for advertising at least one product or service (¶ 25, 65 wherein an initial price for advertising a product or service is disclosed and determined by the system); 
(b) by the processor, creating a user account that includes and initial user-specific profile, wherein the initial user-specific profile further includes personal information about the user, and wherein the personal information about the user further includes (¶ 25, 43, 45, 58, 63, 67, 79 wherein the system allows for an end user, e.g., customer, or advertiser to create an account, which includes personal information about the user): 
(i) objective criteria, wherein the objective criteria further includes demographic information (¶ 79 wherein the account information can include demographic information that can be used by the advertiser in order to assist the advertiser with provided targeted advertisement to a customer); and 
(ii) subjective criteria based on individual preferences (¶ 34, 79 wherein the account can further include preferences for each user of the account, such as how the funds for recycling should be allocated); and 
(c) by the processor, causing the user to be provided with a container for collecting and storing a predetermined type of re-usable material, wherein the container includes identifying indicia regarding the contents of the container, wherein the container further includes advertising for at least one product or service, and wherein the container when filled with a predetermined type of re-usable material is a tradable or purchasable complete unit of advertising and re-use (Fig. 3; ¶ 24, 26, 36, 38 wherein the customer is provided with a container for collecting specific type of waste, i.e. recyclables, and where the container includes indicia regarding the contents of the container, i.e. the indicia indicates that recyclables are contained within the container.  Further still, the system allows for the tracking of the container, as well as the amount and type of waste received through the use of, at least, an RFID tag and scanning device.  Finally, the container includes advertising.  
As a result, Villemaire discloses that a complete unit is created as the complete unit is created by providing a container with recyclables contained therein, the container is storing a predetermined type of re-usable material, the container includes indicia regarding the contents of the container, and the container includes advertising, as discussed above.); 
(d) by the processor, receiving an indication from a user device of the user that the container is filled with re-usable material and, in response, causing the container of re-usable material to be collected (¶ 25, 31, 38 wherein the container is collected when it is filled with waste or recyclables; ¶ 43, 48, 77, 78 wherein a user can use their mobile device to access and manage their accounts in order to inform the service provider to manage their container, i.e. drop off and pick up a container that is on the curb according to the acceptance of a pickup schedule.  The Examiner asserts that unlike ¶ 29 of the applicant’s specification wherein a request for pickup in response to scanning indicia on the container is displayed on the user’s device in order to allow the user to inform the service provider to have the container picked up, the instant limitation is broader in scope as the limitation is directed towards receiving some type of indication that informs the service provider that the container will be filled when it is picked up, e.g., having the user access their online account, subscribe to the pick-up service, and follow the pick-up services schedule that the container that is out on the curb would be filled with some amount of trash and is available for pick up.
However, in the interest of compact prosecution, the Examiner has provided an alternate interpretation in view of McSweeney, which has been provided below.); 
(e) by the processor, receiving an indication that the container filled with re-usable material has been collected and, in response (36, 38, 39 wherein the container is processed and the system receives an indication that the container has been collected via the tracking process employed by the system): 
(i) determining an objective value of the re-usable material in the container based on: 
a) a current […] value for the re-usable material in the container (¶ 29 wherein a value for the waste/recyclables is determined); and 
b) […]; and
(ii) […]; 
(iii) […]; 
In regards to:
(iv) providing a first portion of the […] value of the traded container of re-usable material to the user account; 
(v) providing a second portion of the […] value of the traded container re-usable material to one or more accounts associated with subjective criteria configured in the initial user profile; 
(vi) providing a subjective criteria notification to the user indicating that the the second portion of the actual value has been provided to the one or more accounts associated with subjective criteria; and 
(¶ 31, 34, 80, 84 wherein, based on the account information, all or a portion of the value is provided to the user’s account based on the preferences provided by the user and where the account profile tracks and provides information to the user regarding any funds, incentives, and the like received.  The Examiner asserts that Villemaire at ¶ 34, 79 discloses wherein the account can further include preferences for each user of the account, such as how the funds for recycling should be allocated.  As a result, Villemaire discloses that the user account includes subjective criteria.  Keeping that in mind and then referring to ¶ 31, 34, 80, 84 the Examiner asserts that Villemaire discloses that, based on the account information, all or a portion of the value is provided to the user’s account based on the preferences provided by the user and where the account profile tracks and provides information to the user regarding any funds, incentives, and the like received.  The Examiner asserts that the claim fails to provide any level of specificity of what the notification includes or does not include, how it is represented as, the form in which it is presented to a user, and etc.  The Examiner asserts that, in the broadest reasonable interpretation, any manner in which a user is made aware that their preferences, i.e. subjective criteria, has been executed, fulfilled, carried out, or the like reads over the claimed limitation.  Since a user is able to access their account, because the system keeps track of the activities performed, and because the user can view this information the Examiner asserts that Villemaire does, indeed, disclose that a user is notified that the subjective criteria have been executed)
(vii) […]; and 
(f) […]; and 
(g) […]; and
In regards to:
(h) by the processor, causing the user to be provided with the container displaying the […] advertising;
(Claim 14) (i) determining a new price for advertising at least one good or service based on the […] advertising displayed on the container
(As has already been addressed above, the user is provided with a container having advertisement printed on it that has a corresponding value or price offer for the user.).
In regards to:
(Claim 2) the method of claim 1, further comprising, by the processor, providing the user of the system with notice of earned wealth credits granted by established financial markets including, non-profits donation receipts, materials recycling facilities high-value recyclable receipts, waste-to-energy plants credits that lower waste utility bills, retail discounts, time-savings and free shipping valuations, IRS tax deduction receipts, commodity exchanges trade receipts, or combinations thereof
(Claim 15) the method of claim 14, further comprising, by the processor, providing the user of the system with notice of earned wealth credits granted by established financial markets including, non-profits donation receipts, materials recycling facilities high-value recyclable receipts, waste-to-energy plants credits that lower waste utility bills, retail discounts, time-savings and free shipping valuations, IRS tax deduction receipts, commodity exchanges trade receipts, or combinations thereof
(Villamaire – ¶ 59 wherein providing the user of the system with notice of earned wealth credits granted by established financial markets includes, at least, retail discounts, miles, rewards, credits, and money).
Villemaire discloses a system and method of advertising on a waste container and crediting a user for recyclables.  Villemaire further teaches that advertisements can be targeted advertisements and that an advertisement on a container can be changed.  Further still, Villemaire discloses that the information in a user’s profile can be modified based on the collection of the waste.  Despite this, Villemaire does not explicitly disclose that the value is based on the market value of the waste, which the value is provided by a third party, or that the information in the profile is tracked so that more targeted advertisements are provided.
To be more specific, Villemaire fails to explicitly disclose: 
a) a current market value for the re-usable materials in the container; and 
b) a dynamic user quality appraisal factor, wherein the dynamic user quality appraisal factor includes a score assigned to each user, wherein the assigned score is derived from an assessment of the history and quality of the user’s conduct regarding proper use of the container and the history, quality, and type of re-usable material placed in the container by the user; and
(d) by the processor, receiving an indication from a user device of the user that the container is filled with re-usable material and, in response, causing the container of re-usable material to be collected;
(ii) reconciling the value of the re-usable material to reflect the actual value of the re-usable material, wherein the actual value is derived from what a third party agrees it will pay for the re-usable material; 
(iii) causing the container of re-usable material to be provided to a third party, wherein the container or re-usable material is then purchased by or traded to the third part for a price based on the actual value of the re-usable material in the container; 
iv) providing a first portion of the actual value of the traded container re-usable material to the user account; 
(v) providing a second portion of the actual value of the traded container re-usable material to one or more accounts associated with subjective criteria configured in the initial user profile; 
(vii) acquiring an input from the user in response to the subjective criteria notification and assigning a value to the input; and 
(f) by the processor transforming the initial user-specific profile into a transformed user-specific profile based on the objective value of the container of re-usable material and the value assigned to the input obtained from the user in response to the subjective criteria notification; and 
(g) by the processor, adjusting the advertising from what appeared on the container initially provided to the user to different advertising based on the transformed user profile;
(h) by the processor, causing the user to be provided with the container displaying the adjusted advertising;
(Claim 14) (i) determining a new price for advertising at least one good or service based on the adjusted advertising displayed on the container.
However, Hunscher is being provided to teach:
a) a current market value for the re-usable materials in the container; and 
b) a dynamic user quality appraisal factor, wherein the dynamic user quality appraisal factor includes a score assigned to each user, wherein the assigned score is derived from an assessment of the history and quality of the user’s conduct regarding proper use of the container and the history, quality, and type of re-usable material placed in the container by the user; and
(ii) reconciling the value of the re-usable material to reflect the actual value of the re-usable material, wherein the actual value is derived from what a third party agrees it will pay for the re-usable material; 
iv) providing a first portion of the actual value of the traded re-usable material to the user account; 
(v) providing a second portion of the actual value of the container re-usable material to one or more accounts associated with subjective criteria configured in the initial user profile; and 
(f) by the processor transforming the initial user-specific profile into a transformed user-specific profile based on the objective value of the container of re-usable material and the value assigned to the input obtained from the user in response to the subjective criteria notification; and 
(g) by the processor, adjusting the advertising from what appeared on the container initially provided to the user to different advertising based on the transformed user profile;
(h) by the processor, causing the user to be provided with the container displaying the adjusted advertising;
(Claim 14) (i) determining a new price for advertising at least one good or service based on the adjusted advertising displayed on the container.
Specifically, Hunscher teaches a similar system and method to that of Villamaire, but further teaches that it is well-known in the art that the value for the waste, in this case, recyclables, is based on the market value for the waste by first identifying the waste and looking up the value that corresponds to the particular waste item (¶ 44, 48, 74).  Hunscher further teaches that an operator may visually inspect a container to determine if a value should be determined for the waste, thereby resulting on whether or not the consumer should receive reimbursement for the waste (¶ 44, 45, 74).  Finally, Hunscher teaches that it is not only old and well-known in the art to provide targeted advertisement in such an environment, but that it is old and well-known in the art to gather and analyze consumer information so that more tailored content can be marketed to users, e.g., determining a more effective and efficient marketing campaign based on consumer’s demonstrated behavior (e.g., frequency of the user’s experience with recycling activities) (¶ 74, 75).  Based on the information collected about the user’s behavior, namely the consumer’s recycling activities of the recycling program, the system allows advertisers to tailor content to each respective user in order to provide a more effective and efficient marketing campaign.  The collection of the information allows the system to determine how the user is participating with the recycling program by collecting and tracking the containers that are being filled by the consumer.  Finally, with regards to the transformed user profile, as was previously discussed, the Examiner asserts that the user’s profile is updated, i.e. transformed, based on their behavior and participation in recycling and that newly acquired information is then used by advertisers in order to tailor advertisements to each consumer based on the currently available information
One of ordinary skill in the art would have found it beneficial to incorporate targeted advertising into the system and method of Villemaire since Villemaire already teaches providing consumers with containers having advertisements on them, picking up the containers, and returning the containers having advertisements in accordance with the consumer’s profile and when taking the teachings of Hunscher it would have been obvious to update the advertisements on the containers as Hunscher discloses that tailoring advertisements to consumer behavior, e.g., participating in recycling, frequency of recycling, and so forth, results in more effective and efficient means of marketing to consumers.  For example, by collecting and analyzing such information, the system and method of Villemaire would be able to determine that a consumer’s experience with the program is high or favorable based on the fact that the consumer is frequently participating in recycling or that the consumer’s prefers a particular beverages and, accordingly, provide advertisement that correspond to their beverage preference in as much the same way that advertisements are being tailored to a consumer’s preference in Villemaire (¶ 30, 32).  When further incorporating the teachings of Hunscher into Villemaire one of ordinary skill in the art would have further found it obvious that new containers would obviously need to be provided if advertisements are being updated in response to the consumer behavior.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the recycling and advertisement system and method of Villamaire with the ability to determine the value of waste based on the market value and modifying targeted advertisements based on collected consumer information, as taught by Hunscher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, by incorporating such well-known and established business practices, one of ordinary skill in the art would have found it obvious that a more robust and effective advertisement and reimbursement based system and method would be produced, especially given that Villamaire already discloses targeted advertisement and reimbursement in a waste management system and method.
The combination of Villamaire and Hunscher discloses a system and method for managing waste containers having advertisements applied thereon.  The combination of Villamaire and Hunscher further discloses that the waste is provided to a third party facility for management and further teaches that consumer behavior is tracked.  Despite this, the combination of Villamaire and Hunscher fails to explicitly disclose whether it is well-known in the art for a third party to pay for the waste.
To be more specific, the combination of Villamaire and Hunscher fails to explicitly disclose:
b) a dynamic user quality appraisal factor, wherein the dynamic user quality appraisal factor includes a score assigned to each user, wherein the assigned score is derived from an assessment of the history and quality of the user’s conduct regarding proper use of the container and the history, quality, and type of re-usable material placed in the container by the user; and
(d) by the processor, receiving an indication from a user device of the user that the container is filled with re-usable material and, in response, causing the container of re-usable material to be collected;
(ii) reconciling the value of the re-usable materials to reflect the actual value of the re-usable material, wherein the actual value is derived from what a third party agrees it will pay for the re-usable material; 
(iii) causing the container of re-usable material to be provided to a third party, wherein the container or re-usable material is then purchased by or traded to the third part for a price based on the actual value of the re-usable material in the container; 
(vii) acquiring an input from the user in response to the subjective criteria notification and assigning a value to the input.
	However, McSweeney is being provided to teach:
(d) by the processor, receiving an indication from a user device of the user that the container is filled with re-usable material and, in response, causing the container of re-usable material to be collected; 
(ii) reconciling the value of the re-usable material to reflect the actual value of the re-usable material, wherein the actual value is derived from what a third party agrees it will pay for the re-usable material; 
(iii) causing the container of re-usable material to be provided to a third party, wherein the container or re-usable material is then purchased by or traded to the third party for a price based on the actual value of the re-usable material in the container.
Specifically, McSweeney teaches that it is well-known in the art to not only provide waste to a third party for processing, but for the re-usable items to be traded to a third party in response to receiving a request from a user to collect the re-usable items.  As was discussed above, the combination of Villamaire and Hunscher discloses that a consumer is reimbursed for their waste based on whatever value can be collected from the waste, but fails to disclose all possible sources where this value can be obtained from, although one of ordinary skill in the art would have found it obvious that the recycling facility would be the obvious source of payment, especially since many recyclables will have printed or etched information concerning how much of a reimbursement would be provided if the product is recycled.  However, McSweeney explicitly teaches that the recycling facility, i.e. third party, can have re-usable items, which have an associated cost/price, traded to the third party.  McSweeney teaches that it would be advantages to have a consumer scan a barcode, or the like, in order to submit a collection request for sorted items and have a third party receive those items in order to pass it along to another entity, such as, but not limited to, charities, as this would encourage consumers to sort their waste since this would reduce their refuse collection charges, less material is sent to a landfill, more materials are recovered for subsequent use, refuse disposal operators can reduce their costs, and result in a more effective recycling of refuse materials.
(Support can be found at: Page 1 Lines 25 – 31; Page 2 Lines 15 – 19; Pages 4 – 5 Lines 31 – 10; Page 7 Lines 16 – 33; Pages 23 – 24 Lines 4 – 18; Page 26 Lines 19 – 24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the waste collection and management system of reusable materials of the combination of Villamaire, Hunscher, and McSweeney with the ability to allow a consumer to request to have their refuse collected, for the refuse to have a corresponding actual price, and for the refuse to be provided to a third party based on the value of the material, as taught by McSweeney, as this would encourage consumers to sort their waste since this would reduce their refuse collection charges, less material is sent to a landfill, more materials are recovered for subsequent use, refuse disposal operators can reduce their costs, and result in a more effective recycling of refuse materials.
The combination of Villamaire, Hunscher, and McSweeney discloses a system for returning a product and receiving reimbursement in exchange for the product.  The combination of Villamaire, Hunscher, and McSweeney further discloses that it is well-known in the art to inspect the product before providing reimbursement, as well as analyzing the consumer’s recycling behavior in order to improve targeted advertising opportunities.  Despite this, the combination of Villamaire, Hunscher, and McSweeney fails to explicitly disclose whether it is well-known in the art of product reimbursement to review a user’s history, inspect the quality of the product, and use this information in order to determine if the customer is entitled to reimbursement.  Finally, the combination of Villamaire, Hunscher, and McSweeney fails to explicitly disclose whether it is old and well-known in the art to review, comment, or the like a service provider.
To be more specific, the combination of Villamaire, Hunscher, and McSweeney fails to explicitly disclose:
b) a dynamic user quality appraisal factor, wherein the dynamic user quality appraisal factor includes a score assigned to each user, wherein the assigned score is derived from an assessment of the history and quality of the user’s conduct regarding proper use of the container and the history, quality, and type of re-usable material placed in the container by the user; and
 (vii) acquiring an input from the user in response to the subjective criteria notification and assigning a value to the input. 
However, Ekchian teaches that it is old and well-known in the art to review a customer’s return history and to provide additional assessment concerning the condition of the particular product in order to determine if the customer is entitled to reimbursement (¶ 16, 19, 21, 23, 27, 34, 36).  To be more specific, Ekchian teaches that it is old and well-known in the art to observe and analyze the history and behavior quality of a consumer, in addition to the type of product associated with the consumer, in order to determine if the customer is entitled to reimbursement.  Ekchian further teaches that it is also old and well-known in the art for a customer to provide comments regarding their experience with a service provider, such as through a satisfaction survey or the like (¶ 25).  
Although the feedback of Ekchian is not directed towards the particular claimed service, the Examiner asserts that Ekchian is not being provided to teach this as Ekchian is simply being provided to establish that this is a well-known and established concept (As discussed above, Villamaire discloses a system and method to allow the service provider of the system to notify user’s on the disbursement of funds.).  The Examiner asserts that what it is in reference to is merely directed towards the field of use and one of ordinary skill in the art would have still found it obvious that, in the end, the claimed invention is simply reviewing a service provider and how they are carrying out a service for the consumer and nothing more and that the particular service is simply directed towards the intended result of the invention and, therefore, serves as non-functional descriptive subject matter that is merely describing what the survey (or the like) is about or in reference to, wherein the field of use fails to further limit or alter the steps of the claimed invention or its end result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the product reimbursement system and method of the combination of Villamaire, Hunscher, and McSweeney, with the ability to determine whether a customer is entitled to reimbursement or how much of a reimbursement should be received by reviewing the return history of a customer, as well as including the concept of evaluating a retailor based on customer feedback, as taught by Ekchian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have found it beneficial that by incorporating the additional element of more closely analyzing a user’s return behavior a service provider can be more confident and accurate in determining how to treat a particular consumer, while also using the feedback provided to allow a service provider to determine how to improve their services. 
In regards to claims 3 and 16, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses the method of claim 1 (the method of claim 14), wherein the user account further includes information about one or more financial accounts of the user and the physical address of the user or the physical address of re-usable material (Villamaire – ¶ 38 wherein the account includes the address of the user; Hunscher – ¶ 31, 35, 70 wherein the user account further includes information about one or more financial accounts of the user and their address). 
In regards to claims 4 an 17, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses the method of claim 1 (the method of claim 14), further comprising providing the user with application software adapted for use on mobile devices, wherein the application software executes the method (Villamaire – ¶ 43, 45 wherein the system further includes application software adapted for use on mobile devices to allow a user to carry out the method, as discussed above). 
In regards to claims 5 and 18, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses the method of claim 1 (the method of claim 14), wherein the at least one server is in electronic communication with at least one database for storing information about the objective value of the re-usable material and at least one database for storing information about the user’s subjective criteria (Villamaire – Fig. 1 regarding the computer infrastructure and devices; ¶ 34, 79 wherein the account can further include preferences for each user). 
In regards to claims 6 and 19, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses the method of claim 1 (the method of claim 14), wherein the demographic information further includes age, gender, location, ethnicity, education, household composition, professional or employment status, income level, or combinations thereof (Villamaire – ¶ 79 wherein the demographic information includes, at least, location; Villamaire – ¶ 38 wherein the container is delivered and picked up at the resident’s location, i.e. address; see also Hunscher – ¶ 36). 
In regards to claims 7 and 20, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses the method of claim 1 (the method of claim 14), wherein the individual preferences further include personal likes, dislikes, environmental causes, social causes, personal interests, or combinations thereof (The Examiner refers to MPEP § 2111.04 and 2111.05 as the instant limitation is directed towards simply providing a list of non-functional descriptive subject matter intended to describe user preferences without ever demonstrating, specifically, how each type of preference would ultimately limit or alter the steps or functions of the claimed invention or its end results.  The prior art discloses that the system is fully capable of receiving preferences, such as what type of charity the user likes and interested in and, therefore, where funds from the recyclables should go to). 
In regards to claims 8 and 21, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses the method of claim 1 (the method of claim 14), wherein the advertising for at least one product or service further includes brand-with-image partner messaging (The Examiner refers to MPEP § 2111.04, 2111.05, 2112.01 as the instant limitation is directed towards printed matter that is comprised of non-functional descriptive subject matter that is intended to describe the contents of the advertisement and fails to further limit or alter the steps/functions of the claimed invention or its end result).
In regards to claims 9 and 22, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses the method of claim 1 (the method of claim 14), wherein the container includes predetermined physical characteristics, and wherein the predetermined physical characteristics further include size, dimensions, volume, weight when empty, weight when full, material composition, or combinations thereof (Fig. 1; Villamaire – ¶ 24, 26, 28 wherein the user is provided with the opportunity to select the type of container for a particular waste product, e.g., recyclables.  Further still, a container would inherently have, at least, a predetermined size, dimension, volume, and weight when empty.  The Examiner refers to MPEP § 2111.04 and 2111.05 as the instant limitation is merely directed towards describing the intended physical characteristics of a container and nothing more while failing to further limit or alter the steps/functions of the claimed invention and its end result.). 
In regards to claims 10 and 23, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses the method of claim 1 (the method of claim 14), wherein the recyclable materials further include metals, glass, or paper (The Examiner refers to MPEP § 2111.04 and 2111.05 as the instant limitation is merely directed towards describing what of the finite possible of well-known and established recyclables the recyclable materials could be made of while failing to further limit or alter the steps/functions of the claimed invention and its end result.  See also Villamaire – ¶ 34). 
In regards to claims 11 and 24, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses the method of claim 1 (the method of claim 14), wherein the predetermined type of re-usable material further includes computers or computing devices; electronic items, household goods; items of clothing, textiles; reading materials; or office equipment (The Examiner refers to MPEP § 2111.04 and 2111.05 as the instant limitation is merely directed towards describing what of the finite possible of well-known and established recyclables the recyclable materials could be made of while failing to further limit or alter the steps/functions of the claimed invention and its end result.). 

_____________________________________________________________________

Claims 12, 13, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Villemaire (US PGPub 2010/0167704 A1) in view of Hunscher et al. (US PGPub 2015/0235185 A1) in view of McSweeney (CA 2837795 A1) in view of Ekchian (US PGPub 2007/0255619 A1) in further view of Grazin et al. (Characterizing Participants in Activities Protecting the Environment A Focus on Donating Recycling and Conservation Behaviors).
In regards to claims 12, 13, 25, and 26, the combination of Villamaire, Hunscher, McSweeney, and Ekchian discloses that it is old and well-known in the art that recycling and receiving compensation for recycling results in a positive outlook for a user as it allows a user to take the proceeds received for the recyclables and using them as a donation for a charitable organization.  The combination of Villamaire, Hunscher, McSweeney, and Ekchian further discloses that it is well-known in the art to have consumer fill out satisfaction surveys to describe their experience with a service provider.  Despite this, however, the combination of Villamaire, Hunscher, McSweeney, and Ekchian fails to explicitly disclose what can be asked of in a survey.
To be more specific, the combination of Villamaire, Hunscher, McSweeney, and Ekchian fails to explicitly disclose:
(Claim 12) the method of claim 1, wherein the input from the user in response to the subjective criteria notification includes cognitive, physical and emotional effects experienced by the user, wherein the cognitive, physical and emotional effects further include feelings of joy, gratitude, safety, influence, good citizenry, charity, sense of accomplishment, or combinations thereof;
(Claim 13) the method of claim 1, wherein the input from the user in response to the subjective criteria notification further includes data generated by a survey completed by the user upon execution of the subjective criteria;
(Claim 25) the method of claim 14, wherein the input from the user in response to the subjective criteria notification includes cognitive, physical and emotional effects experienced by the user, wherein the cognitive, physical and emotional effects further include feelings of joy, gratitude, safety, influence, good citizenry, charity, sense of accomplishment, or combinations thereof;
(Claim 26) the method of claim 14, wherein the input from the user in response to the subjective criteria notification further includes data generated by a survey completed by the user upon execution of the subjective criteria.
However, Granzin teaches that it is surveys are not only old and well-known in the art, but that surveys directed towards recycling efforts by users is also old and well-known in the art.  Granzin discloses that that the environmental problems are complex and require action to be taken on many different fronts and that consumers are asked to make behavioral changes regarding their waste and conservation measures.  Granzin further teaches that in order develop appropriate policies to elicit such behavioral changes, a clear understanding of those individuals is needed as it is unlikely for one program to appeal to all citizens given their range of attitudes.
(For support see: Pages 1, 3 – 7, 17, 21)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the recycling and targeted advertising system and method of the combination of Villamaire, Hunscher, McSweeney, and Ekchian with the ability to survey users regarding how they feel about recycling, as taught by Granzin, as this provides a service provider with a better understanding and insight of consumers, which would assist in providing better programs to address consumer needs, while also allowing this better understanding to provide better targeted advertising as the more information an advertiser has the more effective their targeted advertisements will be.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Ji (US PGPub 2011/0071230 A1); Hashinaga (JP 2002083095 A); Yamamoto (JP 2004240989 A); Matsui (JP 3957525 B2) – which are directed towards a waste management and collection system and method wherein a user requests to have their waste picked up by a third party
Saccoman (US PGPub 2013/0304565 A1); Murray (US PGPub 2011/0320360 A1); Rogers (US PGPub 2006/0218037 A1); Powers (US PGPub 2002/0097193 A1); Fein (US PGPub 2008/0162154 A1); Lobsenz (US PGPub 2013/0246181 A1); Vines (US PGPub 2010/0131370 A1) – which are directed towards the various locations and flexibility on where advertisements can be displayed, such as, but not limited to, waster receptacles
Miller (US PGPub 2004/0232027 A1) – which is directed to displaying information on a waste receptacle
Gates et al. (US PGPub 2014/0379588 A1) – which is directed towards monitoring the state of a waste receptacle for the purposes of waste management 
Rost (CA 2766518 A1) – which is directed towards waste management and crediting of waste
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/25/2022